        Case 1:18-cv-11924-FDS Document 41-1 Filed 01/18/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                                Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                                 CERTIFICATE OF SERVICE

       I, Aaron A. Fredericks, Esq. of the law firm of Sassoon & Cymrot, LLP, counsel for

defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its individual

capacity, but solely as Trustee for BCAT 2014-10TT hereby certify that I have this 18th day of

January 2019 served an Answer and Affirmative Defenses of Defendant Wilmington Savings

and this Certificate of Service by causing copies to be sent by electronic mail via the electronic

court filing system (ECF) and by first-class U.S. mail (M) to all parties not appearing

electronically but entitled to service per the Federal Rules of Civil Procedure.

 Deborrah M. Dorman, Esq.
 Law Office of Deborrah M. Dorman
 PO Box 944
 Tisbury, MA 02568 (ECF)

                                                      /s/ Aaron A. Fredericks, Esq.
                                                      Aaron A. Fredericks, Esq.
